U.S. Securities and Exchange Commission Washington, D.C. 20549 Form 10-QSB Quarterly or Transitional Report (Mark One) S Quarterly Report Under Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended February 28, 2007 £ Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 0-10035 LESCARDEN, INC. (Exact name of small business issuer as specified in its charter) New York 13-2538207 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 420 Lexington Ave. Ste 212, New York 10170 (Address of principle executive office) (Zip Code) Issuer’s telephone number 212-687-1050 (Former name, former address and former fiscal year, if changedsince last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes SNo £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No S State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding April 6, 2007 Common Stock $.001 par value 31,057,418 LESCARDEN INC. CONDENSED BALANCE SHEETS ASSETS February 28,2007 May 31, 2006 (UNAUDITED) (AUDITED) Current Assets: Cash and cash equivalents $ 595,920 $ 1,094,677 Accounts Receivable 29,909 68,823 Inventory 209,854 202,466 Total Current Assets 835,683 1,365,966 Deferred Income Tax Asset, net of valuation allowance of $1,815,000 and $1,687,000 at February 28, 2007 and May 31, 2006, respectively Total Assets $ 835,683 $ 1,365,966 LIABILITIES AND STOCKHOLDERS' EQUITY Currents Liabilities: Accounts payable and accrued expenses $ 45,839 $ 86,536 Deferred license fees 1,030,250 1,143,500 Total liabilities 1,076,089 1,230,036 Commitments and Contingencies Stockholders' Equity (deficiency): Convertible Preferred Stock 1,840 1,840 Common Stock 31,057 31,057 Additional Paid-In Capital 16,634,596 16,634,596 Accumulated Deficit (16,907,899 ) (16,531,563 ) Stockholders' Equity(deficiency) (240,406 ) 135,930 Total Liabilities and Stockholders' Equity (deficiency) $ 835,683 $ 1,365,966 See notes to financial statements LESCARDEN INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For The Three Months EndedFebruary 28, (UNAUDITED) For The Nine Months EndedFebruary 28, 2007 2006 2007 2006 Total Revenues $ 79,104 $ 492,202 $ 321,572 $ 1,419,302 Costs and Expenses: Cost ofSales 11,671 162,789 89,665 626,972 Salaries - Officer 37,500 37,500 112,500 101,042 Salaries – Office 26,096 19,397 74,974 70,701 Professional Fees and Consulting 33,092 63,430 142,045 172,459 Rent and Office Expense 28,383 38,991 89,179 90,282 Travel and Meetings 58,807 28,562 108,077 83,170 Research and Development 20,397 Payroll and Other Taxes 5,257 6,169 15,098 14,126 Insurance 5,047 12,729 51,201 50,219 Other Administrative Expenses 4,115 11,961 15,169 30,777 Total Costs and Expense 209,968 381,528 697,908 1,260,145 Net Income (Loss) $ (130,864 ) $ 110,674 $ (376,336 ) $ 159,157 Net Income (Loss) Per Share –Basic and Diluted $ (0.00 ) $ 0.00 $ (0.01 ) $ 0.01 Weighted Average Number ofCommon Shares Outstanding – Basic 31,057,418 30,907,418 31,057,418 30,907,418 Diluted 31,057,418 30,965,835 31,057,418 30,926,890 See notes to financial statements LESCARDEN INC. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended February 28, 2007 2006 Cash Flows Used in Operations Net Income (Loss) $ (376,336 ) $ 159,157 Adjustments to reconcile net income (loss)to net cash used in operating activities: Changes in operating assets and liabilities Decrease(Increase) in accounts receivable 38,914 (356,075 ) Increase in inventory (7,388 ) (43,085 ) Increase in prepaid expense - (4,541 ) (Decrease) in accounts payable and Accrued expenses (40,697 ) (8,423 ) (Decrease) increase in deferred license fees (113,250 ) 233,250 Net Cash Flow Used In Operations (498,757 ) (19,717 ) Decrease in cash (498,757 ) (19,717 ) Cash and cash equivalents- Beginning of Period 1,094,677 1,030,019 Cash and cash equivalents– End of Period $ 595,920 $ 1,010,302 See notes to financial statements LESCARDEN INC. (UNAUDITED) NOTES TO FINANCIAL STATEMENTS February 28, 2007 Note 1 - General: The accompanying unaudited financial statements include all adjustments that are, in the opinion of management, necessary for a fair statement of the results for the interim periods. The statements have been prepared in accordance with the requirements for Form 10-QSB and, therefore, do not include all disclosures or financial details required by generally accepted accounting principles. These condensed financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company's Annual Report on Form 10-KSB for the year ended May 31, 2006. The results of operations for the interim periods are not necessarily indicative of results to be expected for a full year's operations. Note 2 - Operations and Significant Accounting Policies: Revenue from product sales is recognized upon shipment of the product, when title to the property transfers to the buyer as does the risk of loss, and collectibility of the sales price is reasonably assured. The deferred license fee of $1,030,250 stated on the balance sheet relates to licensee fees received from the Company's licensees and is being amortized over the term of the license agreements. Note 3 - Inventory: Inventories are valued at lower of cost, using first in first out method. Inventory at February 28, 2007 consists of the following: Finished Goods $ 72,096 Raw Materials 137,758 $ 209,854 Note 4 -Recent Accounting Pronouncements In June2006, the FASB issued Interpretation No.48, “Accounting for Uncertainty in Income Taxes—an Interpretation of FASB Statement No.109” (“FIN 48”). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements in accordance with SFAS No.109, “Accounting for Income Taxes.” FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 is effective for fiscal years beginning after December15, 2006.The Company is currently reviewing this new standard to determine its effects, if any, on its results of operations or financial position. LESCARDEN INC. Management's Discussion and Analysis ofFinancial Condition and Results of Operations February 28, 2007 Results of Operations Our discussion and analysis of our financial condition are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses and related disclosure of contingent liabilities. On an on going basis, we evaluate our estimates, including those related to inventories and deferred income taxes. We based our estimates on our historical experience, knowledge of current conditions and our beliefs of what could occur in the future considering available information. Actual results may differ from these estimates under different assumptions or conditions. Three months ended February 28, 2007 compared to February 28, 2006 The Company’s revenues decreased in the fiscal quarter ended February 28, 2007 compared to February 28, 2006 by 84% or $413,098 primarily due to decreased sales of CATRIX® Wound Dressing to its major licensee in Europe. Total costs and expenses during the three months ended February 28, 2007 were 45% or $171,560 lower than those of the comparative prior year period. The decrease was principally due to lower, cost of product sales of $151,118, professional fees and consulting of $30,338 and rent and office expenses of $10,608; which was partially offset by an increase in travel and meetings expense of $30,245. In January 2007, the Company announced that it had agreed to terminate the Valeant Pharmaceuticals Switzerland GmbH license to market Catrix Wound Dressing in Europe. The decision was taken when Valeant shifted its focus away from the hospital and primary care physicians that specialize in wound care, which meant that many potential customers for the Wound Dressing were not receiving adequate coverage. The termination of the Valeant agreement leaves the Company free to pursue new partners that are better positioned to access the large European wound care market. The Company has already taken the significant step in this direction last July, by concluding a deal with Smith & Nephew to distribute the Catrix Wound Dressing in Spain. Smith & Nephew has extensive field experience and a solid reputation among physicians it is already contacting. Smith & Nephew is already actively selling the Catrix Wound Dressing and we are hopeful that future sales should reflect important increases form current levels. In addition, the Company continues to work with licensees in the non-EU countries and the Far East to obtain marketing and insurance reimbursement approval necessary to facilitate large-scale use of the Company’s products.In March 2007, the Company finalized an agreement with Newmed Distributors Inc. of the Republic of the Philippines. Under the terms of the agreement, the Company has granted Newmed the rights to distribute the Catrix Skin Care line of products in the Philippines. Newmed has commenced pre-launch marketing and promotional activities to plastic surgeons and dermatologists in anticipation of obtaining full marketing approval from the Filipino Board of Food and Drugs, hopefully, in the next fiscal quarter. Newmed Distributors, Inc. is an emerging company with a worldwide network of principals in diversified markets of Pediatrics, Obstetrics & Gynecology, Anesthesiology, Surgery, Dermatology and Oncology. Nine months ended February 28, 2007 compared to February 28, 2006 The Company’s revenues decreased in the nine months ended February 28, 2007 compared to February 28, 2006 by 77% or $1,097,730 primarily due to decreased sales of CATRIX® Wound Dressing to its major licensee in Europe. Total costs and expenses during the nine months ended February 28, 2007 were 45% or $562,237 lower than those of the comparative prior year period. The decrease was principally due to lower, cost of product sales of $537,307, professional fees and consulting of $30,414and research and development of $20,397; which was partially offset by an increase in travel and meetings expense of $24,907. Liquidity and Capital Resources Overview The Company had a loss of $376,336 for the nine months ended February 28, 2007 principally as the result of lower revenues. Present Liquidity As of February 28, 2007, the Company’s current assets exceeded its accounts payable and accrued expenses by $789,844. The Company’s cash and cash equivalents balance decreased by $498,757 in the nine months ended February 28, 2007 to $595,920. The Company has no material commitments for capital expenditures at February 28, 2007. Disclosure Controls and Procedures The Company maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Company’s filings under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Company’s management, including its Chief Executive/Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. The Company’s management, including the Chief Executive/Chief Financial Officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. The Company has carried out an evaluation, under the supervision and with the participation of the Company’s management, including the Company’s Chief Executive/Chief Financial Officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures. Based on such evaluation, the Company’s Chief Executive/Chief Financial Officer concluded that the Company’s disclosure controls and procedures are effective as of the end of the period covered by this quarterly report on Form 10QSB. There have been no significant changes in the Company’s internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this quarterly report on Form 10-QSB. LESCARDEN INC. Part II - Other Information Item 6. Exhibits and Reports on Form 8-K (A) Reports on Form 8-K: On January 18, 2007 the Company filed a report on Form 8-K announcing that its Board of Directors has authorized a stock repurchase plan of up to 1,500,000 shares of its outstanding common stock. INDEX TO EXHIBITS 31 Certification pursuant to Exchange Act Rule 13a – 14 (a)/15d-14(a) 32 Certification pursuant to 18 U.S.C. Section 1350 as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LESCARDEN INC. (Registrant) Date: April 9, 2007 S/William E. Luther William E. Luther President and Chief Executive Officer
